FOURNET, Chief Justice
(concurring).
In view of the facts of this case as set out in the stipulation, and the decision of this court in State v. Matheny, 194 La. 198, 193 So. 587, it is my opinion that the trial judge in overruling the plea to the jurisdiction properly held that the offense, if committed, had occurred in the Parish of East Baton Rouge, where the trial must take place (unless there is a change of venue) under the express provisions of Section 9 of Article I of the Constitution of 1921.